Citation Nr: 0727703	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  07-20 053	)	DATE
	)


THE ISSUE

Whether the April 2007 Board of Veterans' Appeals (Board) 
decision, which denied the veteran's claim of entitlement to 
service connection for anemia, should be revised or reversed 
on the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the moving party in this case, served on 
active duty from May 1980 to May 1992.

This matter arises from a May 2007 motion for revision of an 
April 2007 Board decision, which denied the veteran's claim 
of service connection for anemia.  The moving party claimed 
that the decision should be revised or reversed on the 
grounds of CUE.  


FINDING OF FACT

On August 22, 2007, the Board was notified by the RO the 
Board that the moving party had died in July 2007. 


CONCLUSION OF LAW

Due to the death of the moving party, the Board has no 
jurisdiction to rule on 
this motion.  38 U.S.C.A. §§ 5109A, 5112(b)(1), 7111 (West 
2002); 38 C.F.R. §§ 20.1302, 20.1400 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the moving party died during the pendency of 
this motion.  As a matter of law, a moving party's motion for 
CUE in a prior Board decision does not survive their death.  
See Haines v. West, 154 F.3d 1298, 1300-02 (Fed. Cir. 1998).  
This motion has become moot by virtue of the death of the 
moving party and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. §§ 5109A, 5112(b), 7111; Haines, supra; 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 38 C.F.R. 
§§ 20.1302, 20.1400 (2006).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this motion or to any derivative 
motion filed by a survivor of the moving party.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The motion is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



